                  Case 1:20-cv-00164-DLF Document 22 Filed 01/21/21 Page 1 of 1
                                                                                                              CO 226
                                                                                                          Rev. /2018


                  UNITED STATES DISTRICT AND BANKRUPTCY COURTS
                           FOR THE DISTRICT OF COLUMBIA

SKAWINSKI

_________________________________________
                        Plaintiff(s)

       vs.                                                         Civil Action No.: 20-cv-00164-DLF
REASON AND DIGNITY OF MAN LTD

_________________________________________
                        Defendant(s)


                             AFFIDAVIT REQUESTING FOREIGN MAILING

       I, the undersigned, counsel of record for plaintiff(s), hereby request that the Clerk mail a copy of the
summons and
summons andcomplaint
            complaint (and notice of suit, where applicable) to (list name(s) and address(es) of defendants):
REASON AND DIGNITY OF MAN LTD
12 Constance Street
London
E16 2DQ
United Kingdom


by: (check one)                ެ      FHUWLILHGRUregistered mail, return receipt requested
                               ެ      DHL
                               ެ✔     Fed Ex
pursuant to the provisions of: (check one)
                               ެ      FRCP 4(f)(2)(C)(ii)
                                      28 U.S.C. § 1608(a)(3)
                               ެ      28 U.S.C. § 1608(b)(3)(B)
                               ެ      28 U.S.C. § 1608(a)(4)

        I certify that this method of service is authorized by the domestic law of (name of country):
 United Kingdom                                                               , and that I obtained this information
by contacting the Overseas Citizens Services, U.S. Department of State.

                                                                       /s/ Erica Garmendez
                                                                              (Signature)
                                                            CLERK'S OFFICE
                                                            UNITED STATES DISTRICT & BANKRUPTCY
                                                            COURTS FOR THE DISTRICT OF COLUMBIA
                                                            333 CONSTITUTION AVENUE, N.W.
                                                            WASHINGTON, DC 20001
                                                                         (Name and Address)
